In the Matter of:

MICHAEL KNOX

 

SWORN STATEMENT
January 30, 2018

 

 

www. OrangeLegal.com
800-275-799]

 

 

 

 
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 2 of 12 PagelD 2886

MICHAEL KNOX
SWORN STATEMENT, 8

 

1 Q. So Mr. Cao was involved from the very
2 beginning?

3 A. Yes.

4 Q. And then in your first individual

5 involvement with Dragon Jade was in November of 2015?

6 A. It was actually just before that when

7 Mr. Cao visited the -- Hong Kong. Dragon Jade had

8 requested a representative of Ultroid go there. They
9 flew him out there at their expense. Their expense

10 being all paid for by Dragon Jade and hotels,

ll entertainment, food, everything. At that time he -- the
12 agreed upon thing was he was going to demonstrate the

13 product by performing a procedure on -- or overseeing a

14 procedure being performed on the chairman of Dragon

15 Jade.

16 Q. Who was the chairman of Dragon Jade?

17 A. I want to say Mr. Low or Law, L-o-w or
18 L-a-w. I'm not sure.

19 Q. Following that initial visit Michael Cao

20 took to Hong Kong, did you then go to Hong Kong in the
21 fall of 2015?

22 A. Yes. It was November 2015. They had

23. requested that we come visit to discuss the sale or the
24 potential purchase of the Ultroid Company.

25 Q. Who did you meet with on that trip?

 

 

 

Orange Legal
800-275-7991

 
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 3 of 12 PagelD 2887

MICHAEL KNOX
SWORN STATEMENT,

 

1

2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

A. Our primary meetings were with Dr. Lai. He

is the president and CEO of Dragon Jade.

Q. And that's L-a-i?

A. I believe so.

Q. Did you also meet Glen Hendricksen on that
trip?

A. That was the first time I met with Glen.

Glen was originally contacted by Michael Cao to
represent Ultroid in the potential sale of the company.

Q. What conversations were had with Dr. Lai
during that initial visit that you took in November of
2015?

A. Primarily to buy the company. They were
adamant about acquiring the entire company. They wanted
the technology, and in fact, they put a price out there
of 80 million. They -- during this meeting, they
requested that we get an appraisal to substantiate that

price, which we later did.

Q. What did the appraisal come back as?
A. The appraisal came back at 84 million.
Q. So Dr. Lai told you, after they had agreed

upon a purchase price of 80 million, to get an appraisal
that matched that purchase price?
A. Yes.

Q. Then did you later forward to Dragon Jade

 

 

Orange Legal
800-275-7991

 
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 4 of 12 PagelD 2888
MICHAEL KNOX

 

SWORN STATEMENT, 12

1 Q. Did you travel there together?

2 A. He arrived one day before I did.

3 Q. What was your observations of interactions

4 of Michael Cao and Dr. Lai from Dragon Jade?

5 A. Well, actually the interactions seemed to be

6 very friendly. Even the -- in the November trip, but in

7 the -~ November of 2015, but during the trip in 2016 in

8 April, they referred to each other as brothers. Very

9 strange. And there was an interaction where Dr. Lai had
10 handed Michael Cao an envelope and he put it in his

11 pocket.

12 Q. When did that happen?

13 A. During the April 2016 trip.

14 Q. So this was during the time that you learned
15 that Dragon Jade had cut their purchase price in half;
16 is that right?

17 A. Yes.

18 Q. Did Michael Cao seem at all surprised to

19 learn that?

20 A. No.

21 Q. Did you have any conversations with Michael
22 Cao that the purchase price has gone from 80 million

23 dollars in cash to one of only 10 million in cash and

24 another 30 million in stock?

25 A. We had to have a private conversation.

 

 

 

 

Orange Legal
800-275-7991
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 5 of 12 PagelD 2889
MICHAEL KNOX

 

SWORN STATEMENT, 13
1 There was -- as he says, they were discussing this
2 beforehand so -- which told me that he was completely
3 aware of the decrease in price. He was not surprised.
4 Dr. Lai seemed surprised that I was not informed.
5 Q. And was part of those discussions that you
6 saw Dr. Lai slip and envelope to Michael Cao?
7 A. Yes, but that was before we started talking
8 about the price.
9 Q. Do you know what was in the envelope?
10 A. No. I was not made aware of it. When I
11 asked, I was never given an answer.
12 Q. Do you have a suspicion as to what was in
13 there?
14 A. The envelope was three quarters of an inch
15 to an inch thick. I suspect it was money.
16 Q. Okay. So you come back from Hong Kong with
17 an agreement to sell the company to Dragon Jade for the
18 price of 10 million in cash plus 30 million in Dragon
19 Jade stock; is that right?
20 A. Yes.
21 Q. Were you required to have a shareholder vote
22 on that --
23 A. Yes.
24 Q. -~- of sale? And did you have a shareholder
25 vote?

 

 

 

 

Orange Legal
800-275-7991
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 6 of 12 PagelD 2890
MICHAEL KNOX

 

SWORN STATEMENT, 20
1 A. Yes.
2 Q. Had you understood that Glen Hendricksen had
3 the authority to represent Dragon Jade?

4 A. That was my understanding, that he had the
5 authority.

6 Q. Okay. And then Dragon Jade initiated an

7 arbitration proceeding; is that right?

8 A. Yes.

9 Q. And then after the initiation of that

10 arbitration proceeding, did you enter into any

11 conversations with Dragon Jade to try to resolve the
12 dispute?

13 A. Of the arbitration, no. I was informed by
14 Dragon Jade -- by Glen with Dragon Jade that this was
15 just a ploy to protect themselves if we didn't finish
16 the transaction.

17 Q. Okay. The transaction at this point you're
18 referencing is Dragon Jade's desire to purchase the

19 assets of the company?

20 A. Yes.
21 Q. Okay. Would the Ultroid shareholders have
22 to vote before Ultroid could sell or otherwise encumber
23 the Ultroid assets?

24 A. At that time I was told by a lawyer, but I

25 later found out that was incorrect, I was told that I --

 

 

 

Orange Legal
800-275-7991

 
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 7 of 12 PagelD 2891
MICHAEL KNOX

 

SWORN STATEMENT, 21

1 since we were looking at potential bankruptcy and were

2 essentially insolvent, my responsibilities shift to

3. creditors, but I was inadvertently told or incorrectly

4 told that I did not have to have shareholder vote.

5 Q. How was your health during that time?

6 A. I'm still recovering. To this day I'm still

7 recovering from my ordeal.

8 Q. In December 2016 and January 2017, were you

9 still having problems related to your earlier

10 hospitalization?

11 A. Yes.

12 Q. Okay. How would you describe your health in
13. that time period?

14 A. Still weak. I -- to this day I still cannot
15 run. I can't even jog more than, you know, 20, 30 feet.
16 Q. What was your personal financial situation
17 like during that time?

18 A. Well, not being able to work, going through
19 savings like crazy, I had no more money. My entire

20 investment was really tied up with Ultroid.

21 Q. Okay. Did Dragon Jade do anything to try to
22 influence or pressure you in any way with respect to

23 their desire to enter into a purchase agreement or a

24 security agreement?

25 A. I was offered a position with Ultroid --

 

 

 

Orange Legal
800-275-7991

 
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 8 of 12 PagelD 2892

MICHAEL KNOX
SWORN STATEMENT, 22

 

1 excuse me, with Dragon Jade after the transaction would
2 be finalized, but again, after the sale or the

3 transaction was fully done. They stated that they could
4 not put any of that in writing to me.

5 Q. So they said that if you signed the

6 agreements, that they would then employ you after the

7 agreement was consummated; is that right?

8 A. Yes.
9 Q. And what were the terms of that agreement?
10 A. The verbal terms were 150,000 a year. I

11 would serve as an operations and help develop the sales
12 force, train the doctors, everything I was doing before
13. but with the funds to help it expand.

14 Q. Now, in January 2017 I understand that you
15 signed what we have been calling a purchase agreement in
16 this case. You're familiar with that document?

17 A. Yes.

18 Q. And there's also a security agreement that
19 was signed around the same time by you. You're familiar
20 with that?

21 A. Yes.

22 Q. So was it leading up to your execution of

23 those agreements that Dragon Jade was offering to employ
24 you on the back end?

25 A. Yes.

 

 

 

Orange Legal
800-275-7991

 
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 9 of 12 PagelD 2893

MICHAEL KNOX

 

SWORN STATEMENT, 23
1 Q. Did Dragon Jade also threaten you in any way
2 to release embarrassing information or anything along
3 those lines if you didn't sign the agreements?

4 A. Yes. They inferred that there was photos of
5 me doing things that were inappropriate and they would
6 get circulated through my family.

7 Q. Did Dragon Jade also offer to pay you any

8 money personally in order to influence you to sign the
9 agreements?

10 A. They offered to make me a loan. They knew
11 my financial situation.
12 Q. Okay.

13 A. I requested that they pay me in salary.

14 Either pay the comp -- as a deposit to the company so I
15 could take salary out or something like that, but they
16 changed it and made it into a loan.

17 Q. Who were you in discussions with in that

18 regard?

19 A. Glen.
20 Q. Okay. Glen Hendricksen?

21 A. Yes, sir.

22 MR. WALKER: Okay. I want to show you some
23 documents that you were kind enough to provide to
24 us. The first one I will mark as Composite

25 Exhibit 1.

 

 

 

 

Orange Legal
800-275-7991
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 10 of 12 PagelD 2894
MICHAEL KNOX

 

SWORN STATEMENT, af

1 Q. And does that show that a $10,000 wire

2 transfer was initiated?

3 A. Yes.

4 Q. To your sister-in-law's account?

5 A. Yes.

6 Q. Where was it sent from?

7 A. Hong Kong.

8 Q. Does it have the name of the sender?

9 A. This sender is Ms. Tam Siu Man.

10 Q. Okay. And can you turn with me to the next
11 page, please. And what is reflected on that document?
12 A. This is a two-page document. This is a copy
13 of the bank statement showing the arrival of that wire
14 transfer.

15 Q. And that is to your sister-in-law's account?
16 A. Yes.

17 Q. Okay. Once the money was deposited into

18 your sister-in-law's account, where did it go?

19 A. It was withdrawn and deposited into my

20 personal account.

21 Q. How was it withdrawn?

22 A. My wife went to the bank and withdrew it. I
23 don't know if she did a check or -- check.

24 Q. Was your wife a signatory on her sister's

25 account?

 

 

 

 

Orange Legal
800-275-7991
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 11 of 12 PagelD 2895
MICHAEL KNOX

 

SWORN STATEMENT, 28
1 A. Yes. She's a joint holder in that account.
2 Q. Okay. And the amount of the deposit which

3 was later withdrawn and put in your account was $10,000?

4 A. Yes.
5 Q. What was the date of that?
6 A. The deposit was received on January 25th.

7 The money was withdrawn on January 26th.

8 Q. Just so I understand the time line here.

9 This was an agreement prior to your execution of the

10 purchase option and the security agreement that you

11 would receive this $10,000 before you Signed those other
12 contracts; is that right?

13 A. This was an offer by them to help me, yes.
14 Q. And just to put it on a time line, they

15 agreed to do that before you signed the purchase

16 agreement and --

17 A. They did, yes.

18 Q. Did you have any conversations with

19 Mr. Hendricksen about the terms of that $10,000 payment?
20 A. Yes. About the repayment terms or...

21 Q. Let's get into that. So it's at least

22 arguably indicated that it's a loan. Did you have any
23 conversations about who would repay the loan or when it
24 would be repaid?

25 A. I would repay the loan out of the closing --

 

 

 

Orange Legal
800-275-7991

 
Case 8:17-cv-02422-JDW-CPT Document 138-3 Filed 06/27/19 Page 12 of 12 PagelD 2896
MICHAEL KNOX

 

SWORN STATEMENT, 33
1 Q. What was the date of that wire?
2 A. August lst.
3 Q. What year?
4 A. 2017. Sorry.
5 Q. What was the amount that hit your

6 sister-in-law's account?
7 A. $5,375.
8 Q. Okay. Was that money subsequently

9 withdrawn?

10 A. Yes, same day.

11 Q. By who?

12 A. My wife.

13 Q. And where was it deposited?

14 A. My personal checking account.

15 Q. Okay. So just so we're clear, in January of

16 2017 Dragon Jade sent you indirectly a $10,000 payment,
17 and then later late July or early August 2017 they sent
18 another amount of approximately $5,400; is that right?

19 A. Yes.

20 Q. To your knowledge, has anyone ever inquired
21 about the status of that purported loan?

22 A. No. No one has requested repayment. No

23. demands have been set forth on it.

24 Q. Okay. I'm done asking you about that.

25 A. Do you want to --

 

 

 

Orange Legal
800-275-7991

 
